889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin Julius ROBINSON, Petitioner-Appellant,v.Marilyn E. RICHTER, Lou Richter, Harold R. Lowery, WilliamC. Hood, Stephen K. Haigler, George M. Ducworth, DianneBurgress, Frank L. Valenta, Jr., T. Travis Medlock, DanielT. Stacey, Thomas M. Oches, C. Jimmie Burdette, Dan M. Byrd,Jr., Michael F. Mullinax, Melinda A. Shealy, Donna M.Williams, Margaret F. Briggs, Sharon G. Marshall, WilliamIsaac Diggs, Anderson County Council, Gene Taylor, Sheriff,Elsie Shrimp, Ron Whitman, Tommy Williams, William B.Pegram, Respondents-Appellees.
No. 89-2115.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 8, 1989.Decided Oct. 30, 1989.Rehearing and Rehearing In Banc Denied Nov. 29, 1989.

Melvin Julius Robinson, appellant pro se.
Richard Edwin Thompson, Jr., Lowery, Hood & Thompson, and Cary Calhoun Doyle, Sr., Doyle & O'Rourke, for appellees.
Before HARRISON L. WINTER, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Melvin Julius Robinson submitted his notice of appeal outside the 30-day period established by Fed.R.App.P. 4(a)(1).  Robinson also failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  Robinson's appeal was untimely.


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to file a timely appeal or obtain an extension of the appeal period is fatal as it deprives this Court of jurisdiction.  Accordingly, we deny a certificate of probable cause to appeal, deny Robinson's motions for inquiry, bail, sanctions, en banc review,* an amicus brief, and to proceed in forma pauperis, and dismiss the appeal.  We dispense with oral argument because the dispositive issue has been decided authoritatively.


3
DISMISSED.



*
 No poll of the Court has been requested on the motion for hearing en banc